                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                STATESVILLE DIVISION
                                 5:20-cv-72-MOC-WCM

JAMES MELVIN TUCKER,                                        )
                                                            )
                        Plaintiff,                          )
                                                            )
v.                                                          )                  ORDER
                                                            )
ANDREW SAUL,                                                )
Acting Commissioner of Social Security                      )
                                                            )
                       Defendant.                           )


        THIS MATTER is before the Court on review of a Memorandum and Recommendation

(“M&R”) issued in this matter (Doc. No. 18). In the M&R, the magistrate judge advised the

parties of the right to file objections within 14 days, in accordance with 28, United States Code,

Section 636(b)(1)(c). The Government filed its objection within the time allowed, and Plaintiff

filed a Reply. (Doc. Nos. 19, 20).

        I.      Background

        Plaintiff filed an application for benefits, alleging disability beginning on September 13,

2017. (Doc. No. 11 at 12: Tr. of the Administrative Record (“AR”)). Plaintiff’s claims were

denied initially and upon reconsideration. (Id.). On April 11, 2019, a video hearing was held.

(Id.). Plaintiff appeared and was represented by counsel. (Id.). A vocational expert (“VE”)

testified at the hearing by telephone. (Id.).

        The Administrative Law Judge (“ALJ”) subsequently issued an unfavorable decision.

(AR at 9–20). On April 9, 2020, the Appeals Council denied Plaintiff’s request for a review of

that decision. (Id. at 1–5). Plaintiff filed the instant action on June 4, 2020. (Doc. 1).

Accordingly, the ALJ’s decision is the Commissioner’s final decision for purposes of judicial

                                                  -1-
review. See 20 C.F.R. § 404.981.

       After the parties filed motions for summary judgment, the Honorable W. Carleton

Metcalf, United States Magistrate Judge, issued an M&R. In the M&R, Judge Metcalf analyzed

the available record, including the disability decision from the State of North Carolina and the

decision of the ALJ. Ultimately, Judge Metcalf recommended that the Court grant Plaintiff’s

summary judgment motion and remand to the ALJ for further findings on the ground that

       although the ALJ found that Plaintiff was capable of performing his past relevant
       work as a salvage laborer or as a packager, as such jobs are “generally and
       actually performed,” the ALJ did not ask the VE if her testimony was in conflict
       with the DOT. In addition, the ALJ did not address the apparent conflict between
       the DOT requirements of “frequent” or “constant” reaching and Plaintiff’s
       limitation to “occasional” reaching. For example, while Defendant argues that the
       VE’s testimony was consistent with Plaintiff’s description of his past work, the
       ALJ did not explain how, or whether, the absence of checks on certain lines on
       Plaintiff’s work history form factored into her reasoning, particularly in light of
       her finding that Plaintiff did have a limitation as to his ability to reach.

(Doc. No. 18 at 8–9).

       II.     Standard of Review

       The Federal Magistrates Act of 1979, as amended, provides that “a district court shall

make a de novo determination of those portions of the report or specific proposed findings or

recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); Camby v. Davis, 718 F.2d

198, 200 (4th Cir. 1983). However, “when objections to strictly legal issues are raised and no

factual issues are challenged, de novo review of the record may be dispensed with.” Orpiano v.

Johnson, 687 F.2d 44, 47 (4th Cir. 1982). Similarly, de novo review is not required by the statute

“when a party makes general or conclusory objections that do not direct the court to a specific

error in the magistrate judge’s proposed findings and recommendations.” Id. Moreover, the

statute does not on its face require any review at all of issues that are not the subject of an

objection. Thomas v. Arn, 474 U.S. 140, 149 (1985); Camby v. Davis, 718 F.2d at 200.

                                                  -2-
Nonetheless, a district judge is responsible for the final determination and outcome of the case,

and accordingly the court has conducted a careful review of the magistrate judge’s

recommendation.

III.   Discussion

       In its objection, the Government concedes that the VE’s testimony regarding Plaintiff’s

past work as generally performed “raises an unresolved apparent conflict.” The Government

argues, however, that, leaving aside the ALJ’s finding regarding Plaintiff’s past work as

generally performed, substantial evidence supports the ALJ’s finding that he can purportedly

perform his past work as he actually performed it. See, e.g., (Def’s Objs., Doc. No. 19, p. 4).

       Fundamental to an ALJ’s obligation in the Fourth Circuit, at least since Pearson, is the

duty to confront the vocational testimony based on the evidence, not to guess at the meaning of a

document or evidence and thereby base findings on lay vocational assessment. Pearson v.

Colvin, 810 F.3d 204, 209–10 (4th Cir. 2015). Here, it is undisputed that the ALJ did not ask the

VE whether there was any conflict between his testimony and the DOT. Although Defendant

tries to distinguish between resolving apparent conflicts between the DOT and VE testimony

only when the VE’s testimony conflicts with the DOT, and that there is no “apparent conflict”

when the ALJ relies on a VE’s testimony to find that the claimant can perform their past job(s),

Def. Objs., p. 4, this is only partially correct. If a VE pointedly describes a claimant’s past job as

not having been performed the same way as it was performed in the DOT, this creates a factual

issue that may not be amenable to the “apparent conflict” analysis set forth in Pearson. This,

according to Pearson, would depend upon the thoroughness and accuracy of the VE’s

explanation. However, as Plaintiff notes, the Court need not reach that question because the VE

did no such thing.



                                                 -3-
       First, as noted by the magistrate judge, the ALJ never asked the VE whether there was

any conflict between his testimony and Plaintiff’s description of his past job. Moreover, when

asked to describe his past jobs, the VE referenced only the DOT descriptions, Tr. 53–54,1 at no

point delineating or even suggesting a difference between how those jobs are performed

generally (per the DOT) and how Plaintiff performed them. In fact, on the two occasions that the

VE said anything apparently referencing Plaintiff’s description of his job, he seemed to say that

the DOT description and his description were the same. (Id.).

       Nor is there any reason to believe, if asked for more detail, that Plaintiff would have

suggested otherwise. Looking at his jobs as described on the Work History Report, in one he

“lifted products to load delivery van.” (Tr. 298). In another, he loaded trucks and performed

“shelving items,” which appeared to primarily be machine parts and machinery related to

welding. (Tr. 299). In his landscaper position, which he described as “constantly moving, lifting,

bending, squatting, carrying stuff, all throughout the day,” he did reference reaching throughout

the day, and the nature of his job, which included landscaping, painting, masonry, tree topping,

farming, plumbing and some roof repairs, hardly suggests that overhead reaching would not be

present in those jobs. (Tr. 300). In the scrap business, he “lifted cans to put in recycle bins,”

again an unfortunately terse description but, again also, certainly the type of job where overhead

reaching could not be thought of as a non-possibility. (Tr. 301). In short, between the fact that

the VE simply never delineated between how the DOT describes Plaintiff’s past work and what

can be reasonably discerned from Plaintiff’s descriptions, there is no reason to believe that the


1“…The first job title is a Farm Laborer, DOT code 410.684-010, SVP four, exertional level per
DOT is heavy. The next is a salvage labor, DOT code 929.687-022, SVP two, exertional level
per DOT claimant are both medium. The next is a packager, DOT 920.587-018, SVP two,
exertional level per DOT claimant are both medium. And the last is a landscape laborer, DOT
code 408.687-014, SVP two, exertional level per DOT is heavy.”

                                                  -4-
ALJ considered the Work History Report as a basis to find that Plaintiff could perform any of his

jobs as he actually performed them. Additionally, there is no reason for this Court to accept the

Government’s invitation to make a factual finding that is missing from the ALJ’s decision, to

“reasonably infer that [the VE] and the ALJ accepted [Plaintiff’s] responses to the work history

report indicating what jobs did and did not require reaching, overhead or otherwise…” (Doc. No.

19 at p. 5).

        Here, the magistrate judge appropriately found that substantial evidence did not support

the ALJ’s decision on the ground that “the ALJ did not explain how, or whether, the absence of

checks on certain lines on Plaintiff’s work history form factored into her reasoning, particularly

in light of her finding that Plaintiff did have a limitation as to his ability to reach.” (Doc. No. 18

at p. 9 (citing Lawrence v. Saul, 941 F.3d 140, 143 (4th Cir. 2019) (“An administrative law judge

in a disability-benefit case has a duty to identify and resolve any apparent conflicts between the

DOT and a vocational expert’s testimony.”); Thomas v. Berryhill, 916 F.3d 307, 313 (4th Cir.

2019), as amended (Feb. 22, 2019) (“the ALJ must ask the VE whether his or her testimony

conflicts with the DOT”)). For these reasons, this Court adopts the Report and Recommendation

of the magistrate judge.

        In sum, the Court overrules the Government’s objection, and the Court will affirm the

magistrate judge’s M&R.

III.    Conclusion

        After careful review, the Court determines that the recommendation of the magistrate

judge is consistent with and supported by current Fourth Circuit and Supreme Court case law.

Further, the factual background and recitation of issues is supported by the applicable pleadings.

Based on such determinations, the Court will affirm the M&R and grant relief in accordance



                                                  -5-
therewith.

                                            ORDER

       IT IS, THEREFORE, ORDERED that the Government’s Objection (Doc. No. 19) is

OVERRULED, the Memorandum and Recommendation (Doc. No. 18) is AFFIRMED,

Plaintiff’s Motion for Summary Judgment (Doc. No. 12) is GRANTED, the Government’s

Motion for Summary Judgment (Doc. No. 14) is DENIED, and this matter is remanded in

accordance with the M&R of the magistrate judge.

       The Clerk of Court is instructed to enter a Judgment consistent with this opinion.




 Signed: June 23, 2021




                                               -6-
